Advisory Action
Applicant’s after final arguments and amendments filed on 5/4/2022 have been fully considered. Claims 1 and 11 are amended. Claims 17-23 are cancelled. Claims 1-16 are pending. The Examiner has entered the amendments since it presents the application in a better format for its potential appeal. The arguments are not persuasive and the Examiner maintains all the rejections in the final office action of 3/22/2022.
Advisory Action
Applicant’s amendments to claims 1 and 11 have overcome the objection and 35 USC 1129b) rejections previously set forth in the final office action of 3/22/2022. These are withdrawn. These amendments are entered.
The Examiner notes that the limitation in claim 11 after the deleted phase “preferably” that recites controlling by a timer are addressed in claim 1. The prior art of ANTUNES (WO-2014085321-A1) discloses controlling timing {[04]} that reads on this limitation.
Applicant’s arguments have been fully considered and found not to be persuasive (after final arguments of 5/4/2022, pages 7-9). They are addressed below in the order that the yapper in the arguments.
Applicant states that every claim and description in ANTUNES specifically require a "pressure sensor," not a flow sensor. In fact, ANTUNES teaches that an essential aspect of the invention is "sensing the metered pressure of the drive fluid within the fluid flow line" . The person having ordinary skill in the art knows that a flow sensor cannot sense metered pressure, and therefore could not achieve the essential step of sensing the metered pressure. Accordingly, the person of ordinary skill in the art would not replace the required pressure sensor with a flow sensor, as such substitution would not achieve the goals and operational objectives of ANTUNES.
	The Examiner did not replace the pressure sensor of ANTUNES. Therefore, the above argument is moot.
Applicant states that the Examiner has, as an alternative, taken the position that although the person having ordinary skill in the art would not have been motivated to replace the pressure sensor of ANTUNES with the flow sensor of SIWEI, the person of ordinary skill would have somehow been motivated to add the flow sensor of SIWEI to the flow control apparatus of ANTUNES because SIWEI teaches that a pressure sensor and a flow sensor can be used together to control a hydraulic system.
The Examiner did not use the addition of SIWEI flow sensor as an alternative argument to show the obviousness. This argument was the main reason for the obviousness of this combination (see the final office action of 3/22/2022, page 9).
Applicant states that SIWEI teaches that "[i]n order to meet the requirements of different working conditions [for a servo-driven die-casting machine], a pressure proportional valve and a flow proportional valve must be added to the oil circuit". This does not suggest that a pressure proportional valve should be added to the injection molding flow control apparatus of ANTUNES. SIWEI teaches that "[t]he hydraulic actuator is equipped with a pressure and flow sensor," and that "the output of the pressure and flow sensor is connected to the electric control device, and the output of the electric control device is connected to the input of the servo motor 3". ANTUNES apparatus does not have a servo motor. Accordingly, the person having ordinary skill in the art would not find application in ANTUNES for the combined "pressure and flow sensor" described by SIWEI. The fact that SIWEI teaches that the pressure and flow sensor output is used to control a servo motor (not present in ANTUNES), and not to control a restrictor valve (as described by ANTUNES) is relevant. It is evidence that there is no reason or motivation for adding the flow sensor (or combined flow/pressure sensor) of SIWEI to the ANTUNES apparatus. ANTUNES does not need to control a servo motor and therefore the person having ordinary skill in the art would not add the flow sensor of SIWEI to ANTUNES' apparatus, or replace ANTUNES pressure sensor with a flow sensor.
	The Examiner notes that only the flow sensor of SIWEI was incorporated in the molding system of ANTUNES. The main objective of ANTUNE is to control the flow rate {[abstract]}. SIWEI clearly teaches that both pressure and flow sensors can be used to 
effectively control a hydraulic system or the flow in this system {[0048]}. Therefore, one of ordinary skill in the art would have been motivated to additionally include the flow sensor of SIWEI in the apparatus of ANTUNES to affect a better measurement and control of flow.
	SIWEI further teaches that “the electric control device can be realized by conventional technology, and its main function is to convert the signal sent by the flow and pressure sensor into output power of the drive servo motor, which can be realized without creative work for the electrical designer” {[0048]}.
ANTUNES also has a controller that is connected to an adjustable flow control valve (see final office action 3/22/2022, pages 8-9). It is well known that the control of this valve is affected by sending an output power to it. As mentioned above this is a conventional technology. Both flow and pressure sensor are known in the art. An electrical designer can configure the controller of ANTUNES to use both the pressure and flow input signals to generate an output power to be sent to the adjustable flow controller without any creative work. This is well known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748